Citation Nr: 1455087	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a temporomandibular joint (TMJ) disability (also claimed as a dental condition).

4.  Entitlement to service connection for deep vein thrombosis (DVT) with circulatory issues of the right upper leg.

5.  Entitlement to service connection for pulmonary embolism including as secondary to DVT with circulatory issues of the right upper leg.




REPRESENTATION

Appellant represented by:	Mary Long, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in May 2014.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).





FINDINGS OF FACT

1.  In a June 2009 decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the June 2009 rating decision with respect to hearing loss is new and material because it had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the June 2009 rating decision, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.

3.  The Veteran was exposed to acoustic trauma during active military service, he has a bilateral hearing disability for VA purposes, and it is at least as likely as not that his current bilateral hearing loss is related to his military service.

4.  The Veteran's TMJ disability, and associated arthritis, was not manifest in active military service and is not otherwise etiologically related to his active military service.

5.  The Veteran did not suffer a traumatic thigh injury during his active service; his DVT with circulatory issues of the right upper leg was not manifest in active military service and is not otherwise etiologically related to his active military service.

6.  The Veteran did not suffer a traumatic thigh injury during his active service; his pulmonary embolism was not manifest in active military service and is not otherwise etiologically related to his active military service or to any service-connected disability.




CONCLUSIONS OF LAW

1.  The June 2009 rating decision denying the Veteran's claim of service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for a hearing loss disability have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for a TMJ disability have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2014).

5.  The criteria for service connection for DVT with circulatory issues of the upper right thigh have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for service connection for pulmonary embolism, including as secondary to a service-connected condition, have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

II.  New and Material Evidence:  Bilateral Hearing Loss

In February 2009, the Veteran filed a claim seeking entitlement to service connection for bilateral hearing loss.  In June 2009, the RO denied that claim.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the June 2009 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

Here, the claim was previously denied because the RO determined that the evidence was against finding that the Veteran's bilateral hearing loss was etiologically related to his active service.  See June 2009 Rating Decision; see also Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (requiring evidence of a causal nexus between an in-service disease or injury and a current disability).  

The Veteran has submitted, among other evidence, an opinion from a private audiologist indicating that, at least as likely as not, there is a causal nexus between the Veteran's current bilateral hearing loss and his active military service.  See, e.g., September 2010 Private Audiology Opinion Letter.  The evidence submitted by the Veteran has not been previously submitted to agency decision makers and, therefore, is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible as it must be for purposes of reopening, establishes the required causal nexus, so the new evidence relates to unestablished facts necessary to substantiate the claim.  See Shade, 24 Vet. App. at 122-23.  The Board finds the newly submitted evidence material.

Because the Board finds that the evidence received since the last final denial is both new and material, the requirements to reopen the claim have been met.  The Board grants the Veteran's request to reopen his claim for entitlement to service connection for bilateral hearing loss.

III.  General Legal Principles:  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims are for bilateral hearing loss, a TMJ disability, DVT (with circulatory issues), and pulmonary embolism.  Because the list of chronic diseases under 38 C.F.R. § 3.309(a) does not include TMJ problems, DVT (with circulatory issues), or pulmonary embolism, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to those disabilities.

Sensorineural hearing loss and arthritis (of the TMJ), however, are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims with respect to those disabilities.

For disabilities that are not service-connected under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, secondary service connection is warranted if the evidence establishes that, at least as likely as not, the claimed condition was caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310; Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.

IV.  Bilateral Hearing Loss

The evidence of record establishes that the Veteran currently suffers from a bilateral hearing disability.  See November 2010 VA Examination (audio) (diagnosing bilateral hearing loss).  Moreover, the Veteran was exposed to significant noise as an "Armor Crewman" during his active service.  See, e.g., January 2014 Hearing Tr. (describing in-service acoustic trauma); January 1966 DD-214 (noting MOS of armor crewman); see also Veterans Benefits Administration Fast Letter 10-35 (introducing the Duty MOS Noise Exposure Listing which indicates the probability of hazardous noise exposure for each military occupational specialty (MOS)); Duty MOS Noise Exposure Listing (identifying the Veteran's MOS as a "high risk" specialty).  Therefore, the only remaining element is a nexus between the in-service acoustic trauma and his current bilateral hearing loss.

Several VA examiners have opined that the Veteran's current bilateral hearing loss is less likely than not related to his military service.  See, e.g., November 2010 VA Examination Addendum; May 2009 VA Examination.  However, the Veteran submitted a supportive September 2010 private audiologist's opinion and a later favorable April 2014 opinion from a medical doctor.  Upon review of the rationales, the Board finds the favorable opinions more convincing.  Specifically, the favorable April 2014 opinion acknowledges both the in-service noise exposure and a threshold shift during active service.  Compare December 1963 Enlistment Examination (threshold of 5 decibels (db) at 4000 Hertz (Hz)) with December 1965 Discharge Examination (threshold of 20 db at 4000 Hz).  The VA examiners either indicated that there was no significant threshold shift (November 2010) or failed to mention the documented threshold shift (May 2009).  In either case, the threshold shift is potentially relevant and the Board assigns more probative weight to the opinion that accurately addresses that in-service audiological testing.  See Owens, 7 Vet. App. at 433; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

In-service acoustic trauma and current bilateral hearing loss have been established.  Furthermore, the evidence is at least in equipoise on the issue of a causal link between the Veteran's in-service acoustic trauma and his current bilateral hearing disability.  See Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to service connection for bilateral hearing loss is granted.

V.  TMJ Disability

The Veteran claims that, during service, he banged his head against the hatch cover of a military vehicle when the vehicle unexpectedly dropped into a chasm during training exercises involving a river crossing.  See January 2014 Hearing Tr. at pp. 17-18; see also January 2011 Statement in Support of Claim.  He alleges that the claimed traumatic injury resulted in an injury to his TMJ and recently diagnosed arthritis of the TMJ.  See, e.g., April 2014 Private Opinion Letter (diagnosing "Right Temporomandibular Joint Strain and Traumatic Arthritis" [of the TMJ] and setting forth the Veteran's allegations).

Although VA treatment records are silent regarding any complaints or diagnosis of any TMJ disability, the April 2014 Private Opinion Letter is sufficient evidence to establish a current disability.  The remaining elements of a service connection claim are (a) an in-service disease or injury and (b) a nexus between the in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

The evidence of record, including contemporaneous service treatment records, establishes that the Veteran suffered a laceration to his chin during service that required stitches.  In fact, he has been service-connected for the resulting scar.  See November 2011 Rating Decision.  The service treatment records do not, however, document the accident or injury that caused the laceration to the Veteran's chin.

The first entry relating to the injury is from May 11, 1965, and indicates that the Veteran was returning for examination of the sutures in his chin.  The laceration is noted to be healing well and the Veteran was instructed to return in two days for removal of the sutures.  The service treatment records indicate that he did and there are no other mentions or complaints in the service treatment records relating to either the chin laceration or to any difficulties with the TMJ.  Notably, the December 1965 discharge examination and the Veteran's December 1965 Report of Medical History are both silent regarding any symptoms relating to or injuries to his chin or TMJ.

The report on the October 2010 VA examination provides the earliest evidence of record regarding the cause of the Veteran's chin laceration.  The VA examiner documented the Veteran's assertion that the scar on his chin was caused by an injury in 1965 that "occurred as the result of shaving."  The examiner indicated that the scar was superficial "with no underlying tissue damage."  See October 2010 VA Examination Report.

Subsequently, the Veteran filed a claim for injury to his TMJ and, with that claim, submitted a statement in which he described the claimed injury to his chin and jaws.  See January 2011 Statement in Support of Claim ("...chin hit the hatch rim because my head had been above the hatch when the crossing was attempted...").

During a May 2011 VA examination, the Veteran "mentioned that when the chin was cut his jaws on both sides were jammed upwards and he now has pain in both TMJ's."  The VA examiner also indicated that the scar was "a superficial scar with no underlying tissue damage."

The Board finds that the greater weight of the competent, probative evidence is against finding that the Veteran suffered the in-service injury as he described it in his testimony during the January 2014 Board hearing. 

The undersigned VLJ had the opportunity to observe the Veteran's demeanor and tone during his January 2014 hearing and concludes that his testimony with regard to the in-service injury was not credible.  See Arneson v. Shinseki, 24 Vet. App. 379, 382-383 (2011) (noting that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board]" and citing cases in support of the proposition that deference to the Board regarding the credibility of sworn testimony is due, in part, to the Board's opportunity to observe demeanor); Caluza, 7 Vet. App. at 511 (noting importance of observing demeanor and tone of voice, among other factors, in assessing credibility of a witness).

In addition to observing the Veteran, the Board has also been able to compare his testimony to the other evidence of record, including other statements by the Veteran.  While in his testimony before the Board, the Veteran identified the vehicle he was in as an "X15 track vehicle[]", other statements identify the vehicle as an "XM-113 tracked vehicle."  January 2011 Statement in Support of Claim.  In his testimony, he indicated that he "banged [his] head against the hatch cover", but, in other statements, he has stated that his "chin hit the hatch rim because his head had been above the hatch" (January 2011 Statement) or that "his chin hit the steering wheel causing a laceration of the chin."  See April 2014 Private Opinion Letter (documenting Veteran's description of the event).   In his testimony, he stated that he "wasn't even really aware of the serious injury but [that he] did have quite a bit of pain in [his] jaw."  January 2014 Hearing Tr. at pp. 17-18.  However, in his January 2011 statement in support of his claim, he indicated that the blow "nearly knocked [him] unconscious."  See also April 2014 Private Opinion Letter ("He does not think he was knocked unconscious.").  He has not been entirely consistent regarding the severity and continuity of the post-incident symptoms.  Compare January 2014 Hearing Tr. at p. 19 ("..at that time it didn't seem to be anything that, you know, at one time it didn't seem to be that harmful to me...") with January 2011 Statement in Support of Claim ("I have suffered tooth and jaw problems since that time.") and April 2014 Private Opinion Letter ("Since the impact on his chin, he has continued to have pain in his right jaw and temporomandibular joint.  Over the years, he began developing a clicking.").  The Board notes that VA treatment records are silent regarding any complaints of TMJ or jaw pain except for one incident of jaw pain in November 2005.  See November 2005 VA Cardiology Note ("Patient states that he developed left jaw pain...in July of this year.  This persisted for up to 20 minutes and then resolved spontaneously... He states that he has had no reoccurrence of the jaw pain.").

The Board also notes that he did not indicate any jaw pain during the October 2010 VA examination and indicated at that time that the scar on his chin was due to a shaving injury.  These prior statements to a VA examiner are inconsistent with his later descriptions of the cause of his chin injury.  See Caluza, 7 Vet. App. at 511.  Likewise, during his testimony, he retracted less favorable testimony in a manner that the Board finds detracted from his credibility and reliability as a historian.  See January 2014 Hearing Tr. at p. 20 ("As far as I know I have never been diagnosed with [TMJ]....[Q.]  So you've never had a dentist tell you that you have TMJ?  Veteran:  No.  Judge:  Okay.  So you--  Veteran:  Yes, well, I take that back.").

The Board finds that the Veteran is not a reliable historian and that his testimony regarding the cause and severity of his in-service chin injury is not credible.  Caluza, 7 Vet.App. at 506.  In addition to the inconsistencies in the various statements and other indications of unreliability addressed above, the Board notes that the Veteran's chin scar alone was evaluated as noncompensable and he otherwise has a financial interest in the outcome of this matter.  See Caluza, 7 Vet. App. at 511 (interest and bias may be considered in determining credibility).

In weighing the Veteran's testimony and his statements regarding a traumatic incident resulting in a near loss of consciousness and severe jaw pain against the other evidence of record, the Board finds that the greater weight of the evidence is against concluding that the Veteran suffered an in-service injury to his jaw or TMJ.  See Wood, 1 Vet. App. at 193 ("The [Board] has the duty to assess the credibility of, and weight to be given to, [a veteran's] testimony.").  This assessment is based, in part, on the Board's finding that the Veteran's testimony is not credible and that his various statements are entitled to very little probative weight.  It is also based on the lack of in-service complaints of jaw or TMJ pain and the lack of in-service treatment for jaw or TMJ pain.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) ("[A] non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.").  The Board has also considered the fact that the only post-service indication of jaw or TMJ pain or symptoms in the Veteran's available post-service records consist of complaints of left jaw pain (his disability is of the right TMJ) that was temporary and apparently related to a heart condition.  See November 2005 VA Cardiology Note; see also Bardwell, 24 Vet. App. at 40.  As already discussed, the Veteran's assertions that he did discuss TMJ difficulties with a dentist after service are not credible.

The fact that the April 2014 private medical expert accepted the Veteran's description of his service as credible does not prevent the Board from reaching a contrary conclusion.  Wilson v. Derwinski, 2 Vet.App. 614, 618 (1992).  The Board, rather than any medical expert, is responsible for making determinations of fact regarding in-service events.  Bardwell, 24 Vet. App. at 39.

The evidence does establish an in-service chin laceration which, the Board has determined as a matter of fact, was not caused by or related to a traumatic injury to the Veteran's jaw or TMJ.  The Veteran does not allege that his current TMJ disability is related to the chin laceration itself and there is no evidence to support finding a causal nexus between the chin laceration and the present TMJ disability.  To the extent that the April 2014 Private Opinion Letter provides support for that theory, it is explicitly based on the Veteran's description of a traumatic injury during training exercises that caused immediate, significant, and continuing jaw pain.  The Board has rejected that version of in-service events.  An opinion based upon an inaccurate factual premise has no probative value.  The private medical expert's nexus opinion is based on a factually inaccurate premise and cannot be relied upon as a basis for granting service connection.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Swann v. Brown, 5 Vet.App. 229, 233 (1993) (rejecting the opinions of medical examiners whose opinions were based on an appellant's narrative, which the Board found was uncorroborated by service records).  There is no other competent, credible evidence even suggesting a causal nexus between the chin laceration and the current TMJ disability or between any other in-service event and the current TMJ disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).

Because the Board has determined that the in-service event relied upon by the Veteran to support his claim did not occur and because the record does not support finding a causal nexus between any other in-service event and the Veteran's current TMJ disability, the elements of a successful direct service connection claim have not been established.  Shedden, 381 F.3d at 1167.

The Board has also considered, as it must, the possibility of establishing service connection for arthritis of the TMJ via a continuity of symptomatology.  Walker, 708 F.3d at 1338-39.  The Board finds that there has been no continuity of symptomatology.  As already discussed, the service records contain no indication of pain or symptoms of the TMJ.  See, e.g., December 1965 Report of Medical History (indicating no symptoms of mouth, teeth, or joints).  Post-service treatment records document a single, acute episode of left jaw pain that occurred almost 40 years after the Veteran's service.  See November 2005 VA Cardiology Note; Maxson, 230 F.3d at 1333.  The Board has already discussed the credibility and probative value of the Veteran's testimony.  The greater weight of the evidence is against finding a continuity of symptomatology with respect to the Veteran's TMJ and service connection on that basis is not warranted.  38 C.F.R. § 3.303(b).  Likewise, for all the foregoing reasons, the Board also finds the greater weight of the evidence is against finding that the Veteran's traumatic arthritis of the right TMJ manifested during the applicable presumptive period after his active service.  38 C.F.R. § 3.307(a)(3).

The Board emphasizes that, in making the credibility and factual determinations above, it is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of the claimed in-service injury and of a continuity of symptoms thereafter fails, not because of the lack of medical documentation, but because the assertions are not credible and because they are less probative than the contrary evidence.  Buchanan, 451 F. 3d at 1336; Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  If the Veteran had experienced significant jaw or TMJ pain as asserted, his in-service and post-service treatment records likely would have documented those symptoms.  Instead, as already noted, the only contemporaneous documentation of jaw or TMJ pain is the November 2005 VA treatment note that contradicts the Veteran's account in that the focus is on the left, rather than the right, and the incident involved an acute episode of pain that resolved.  See, e.g., Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but the Board has weighed the unfavorable evidence of the in-service medical records and subsequent treatment records against the Veteran's statements.  The greater weight of the evidence (positive and negative) is against the Veteran's claim.

The Board briefly notes that, although the Veteran has mentioned problems with his teeth and initially claimed a "dental" condition, all of his evidence and argument relates to the claimed and diagnosed TMJ disabilities (right TMJ strain and traumatic arthritis).  There is no evidence and the Veteran has not claimed that he has a current dental disability other than the TMJ issues.  See August 2012 Notice of Disagreement (identifying disability as a TMJ condition); September 2012 VA Form 9 (same); May 2014 Brief in Support of Appeal (same).  Instead, he has focused exclusively on the TMJ disabilities which he notes were previously claimed as a "dental condition", so the Board will not separately analyze entitlement to service connection for any dental disability.

Because the greater weight of the evidence is against finding that any in-service disease or injury is etiologically related to his current TMJ disability (including traumatic arthritis), entitlement to service connection for a TMJ disability is denied.  Gilbert, 1 Vet. App. at 53-56.  

VI.  DVT Disability and Pulmonary Embolism

Because the DVT and pulmonary embolism are, according to the Veteran, both related to a single in-service event and are otherwise medically related, the Board will discuss them together.

As previously discussed, a direct service connection claim may be established by competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d at 1167.  

Here, the Veteran has alleged that a currently diagnosed DVT disability (including treatment and complications from DVT) is due to a traumatic accident during his military service.  He alleges, and the medical evidence establishes, that his pulmonary embolism disability is causally related to (i.e. secondary to) his current DVT disability.

With respect to an in-service event, the Veteran claims that, during his active service, he was helping clean tanks after field exercises and was hit in the upper right leg by a stream of water from a high-pressure "water cannon" with such force that it knocked him off the tank.  See January 2014 Hearing Tr. at p. 5; see also January 2011 Statement in Support of Claim.  He alleges that the accident resulted in significant bruising ("very black") from his groin to his knee, "knots in the area, and extreme pain.  See, e.g., January 2011 Statement in Support of Claim.  His service treatment records contain no reference to a right leg injury and, in fact, he has testified that he did not seek any treatment for that injury.  See January 2014 Hearing Tr. at p. 6.  The record contains no other documentation, testimony, or evidence tending to establish an in-service event.  Therefore, the only evidence supporting the finding of an in-service injury to his right leg consists of the Veteran's own statements and testimony.

The fact that there is no contemporaneous documentation of the injury or symptoms of the injury does not, alone, render his testimony and statements not credible.  Buchanan, 451 F. 3d at 1336.  However, the Board finds that the type and severity of right leg injury described by the Veteran would ordinarily be recorded in service records.  Kahana, 24 Vet. App. at 440 (Lance, J., concurring).  This is particularly so where the Veteran claims that it took several months for the bruising to go down, he continued to have pain thereafter, he had swelling in his right thigh which eventually extended down into his right calf, and the veins in his right leg started becoming more expanded than in the left leg.  See April 2014 Private Opinion Letter (recounting Veteran's lay history of the injury).  The Board finds, based on common sense and ordinary experience, that the symptoms described by the Veteran, particularly increased swelling that began to affect the lower leg, would ordinarily result in consultation with a medical professional.  This silence in the medical record constitutes evidence that the Board will weigh against the only favorable evidence of record on this issue: the Veteran's testimony and statements.

The Board has previously discussed testimony from the Veteran that, the Board has found, renders him an unreliable historian, generally.  His statements and testimony regarding the in-service right leg injury and, especially, the quite serious post-injury symptoms are, likewise, indicative to the Board of unreliability and, so, a lack of credibility.  See Caluza, 7 Vet. App. at 511.  The Board finds implausible his testimony that the right leg injury continued to cause pain and affected his ability to work after leaving the service, but did not result in any attempt to obtain medical treatment.  See, e.g., January 2014 Hearing Tr. at p. 8 ("When I got out I returned back to the same job but was unable to continue with that...simply because it hurt too much...") and p. 11 (testifying that, from the injury until the 1990s, he never sought treatment for the right leg problems:  "Nobody, no."); see also April 2014 Private Opinion Letter (recounting Veteran's claim that he experienced his first episode of DVT in the 1970s).  The Board had the opportunity to observe the Veteran during his testimony and finds that he was not a credible witness with respect to the alleged in-service right leg injury.  Arneson, 24 Vet. App. at 382-383.  

In addition, the Veteran's testimony and statements have become more favorable for his claim during the course of his appeal.  For example, his testimony indicated that his first diagnosed DVT was "in the early 90's", see January 2014 Hearing Tr. at p. 8, but his statement to the private physician indicated a first DVT in the right leg in "the 1970s."  April 2014 Private Opinion Letter.  In making this observation, the Board does not mean to imply any intentional deception by the Veteran, only that the passage of time (almost 50 years at the time of his hearing), the Veteran's financial interest in a favorable resolution, and the vagaries of memory render him an unreliable historian.

The fact that the private physician accepted his statements and testimony as credible does not prevent the Board from reaching a contrary conclusion.  Wilson, 2 Vet.App. at 618.  The Board is the finder of fact regarding in-service events.  Bardwell, 24 Vet. App. at 39.

In short, the Board finds that, although the Veteran is competent to report in-service events, his testimony and statements regarding an in-service right leg injury are not credible and, so, have no probative value.  Caluza, 7 Vet. App. at 511.  The Board finds the absence of any treatment of or complaints to a medical professional of right leg pain or other symptoms constitutes probative evidence against finding an in-service right leg injury.  See, e.g., Buchanan, 451 F. 3d at 1336 ("the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence"); Bardwell, 24 Vet. App. at 40; Maxson, 230 F.3d at 1333.  Based on all the evidence of record and a complete review of the claims file, the Board concludes that the greater weight of the evidence is against finding that the Veteran suffered an in-service right leg injury.

The Veteran has not alleged, and the record does not reveal, any other in-service disease or injury that may be etiologically related to his DVT and resulting medical problems, including a pulmonary embolism.

Because the greater weight of the evidence is against finding that there was an in-service occurrence or aggravation of a disease or injury etiologically related to the Veteran's claimed disabilities, a necessary element of the Veteran's DVT and pulmonary embolism claims is missing.  Shedden, 381 F.3d at 1167.  Also, because the Veteran's DVT is not service-connected, the Veteran's pulmonary embolism may not be service-connected as secondary to the DVT.  See 38 C.F.R. § 3.310 (for secondary service connection, there must be a service-connected disability).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for DVT with circulatory issues of the right upper leg and entitlement to service connection for pulmonary embolism, including as secondary to DVT with circulatory issues of the right upper leg, are both denied.

VII.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in September 2010 (reopen), February 2011, and March 2011 prior to the initial adjudication of his claims in November 2011.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment/examination records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In May 2009, October 2010, November 2010, and May 2011, VA provided the Veteran with medical examinations with respect to his hearing loss and the chin scar.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The record also contains private examination reports from September 2010 and April 2014 addressing the relevant conditions.  The Board also notes the hearing loss claim was granted.

With respect to the claims for service connection for a TMJ disability, a DVT disability, and a pulmonary embolism, VA has not provided an examination.  However, VA is not required to provide an examination in every case.  Rather, the Secretary must provide a medical examination when the information and evidence of record establishes that a claimant suffered an event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i)(B); see also 38 U.S.C. § 7261(a)(4); McLendon v. Nicholson, 20 Vet.App. 79, 82 (2006).  As already discussed in detail above, the Board has determined that the Veteran did not experience any in-service event, injury, or disease in service that may be associated with his TMJ disability, with his DVT disability, or with his pulmonary embolism.  Bardwell, 24 Vet. App. at 39 ("The determination as to whether there was an event, injury, or disease in service is a finding of fact for the Board").  The criteria for obtaining a VA examination with respect to each of these conditions has not been met.  38 U.S.C. § 5103A(d)(2); McLendon, 20 Vet. App. at 85-86.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a TMJ disability is denied.

Entitlement to service connection for DVT with circulatory issues of the right upper leg is denied.

Entitlement to service connection for pulmonary embolism, including as secondary to DVT with circulatory issues of the right upper leg, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


